Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 19, 2017

                                    No. 04-16-00475-CR

                                    Dominique GREEN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR7880
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER

       Appellant’s brief was originally due on December 12, 2016. This Court granted
appellant a thirty-day extension of time to January 12, 2017. Appellant now files a second
motion requesting another forty five-day extension of time to February 27, 2017.

        It is ORDERED the motion is GRANTED in part. Appellant must file the brief on or
before Monday February 13, 2017. This extension extends appellant’s deadline to 60 days after
the original brief was due. For this reason, NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2017.
___________________________________
Keith E. Hottle
Clerk of Court